                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3                                         SAN JOSE DIVISION

                                   4
                                        MORTGAGE ELECTRONIC
                                   5    REGISTRATION SYSTEMS, INC., et al.,                Case No. 5:18-cv-03443-EJD

                                   6                   Plaintiffs,                         ORDER GRANTING EX PARTE
                                                                                           MOTION FOR PROTECTIVE ORDER
                                   7            v.
                                                                                           Re: Dkt. No. 85
                                   8    GARY MERLE KOEPPEL, et al.,
                                   9                   Defendants.

                                  10          Mortgage Electronic Registration Systems, Inc., Nationstar Mortgage LLC, U.S. Bank,

                                  11   N.A., and Wells Fargo, N.A. have moved, ex parte, for a protective order staying discovery

                                  12   pending the court’s ruling on the pending Motion for Judgment on the Pleadings and Motion to
Northern District of California
 United States District Court




                                  13   Dismiss Third Party Complaint, which are set for hearing on October 17, 2019. The Koeppels

                                  14   opposed the ex parte motion.

                                  15          “A district court has broad discretion to stay discovery pending the disposition of a

                                  16   dispositive motion.” Hall v. Tilton, 2010 WL 539679, at *2 (N.D. Cal. Feb. 9, 2010) (citing

                                  17   Panola Land Buyers Ass’n. v. Shuman, 762 F.2d 1550, 1560 (11th Cir.1985)). Having considered

                                  18   the parties’ papers, the court finds that the pending motions are case dispositive and that they may
                                       be resolved without further discovery. See, e.g., Carter v. Oath Holdings, Inc., 2018 WL
                                  19
                                       3067985, at *4 (N.D. Cal. June 21, 2018); Pac. Lumber Co. v. Nat’l Union Fire Ins. Co. of
                                  20
                                       Pittsburgh, PA, 220 F.R.D. 349, 351-52 (N.D. Cal. 2003). Accordingly, the court stays discovery
                                  21
                                       pending the court’s ruling on the pending motions. If appropriate, the court will entertain a
                                  22
                                       motion to extend discovery following its ruling on the pending motions.
                                  23
                                              IT IS SO ORDERED.
                                  24
                                       Dated: October 7, 2019
                                  25
                                                                                       ______________________________________
                                  26
                                                                                       EDWARD J. DAVILA
                                  27                                                   United States District Judge

                                  28   Case No.: 5:18-cv-03443-EJD
                                       ORDER GRANTING EX PARTE MOTION FOR PROTECTIVE ORDER
                                                                        1
